Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Andrew J. Elliott, M.D.
(NPI No. 1649356486)
Petitioner,
Vv.
Centers for Medicare & Medicaid Services.
Docket No. C-10-21
Decision No. CR2103

Date: April 02, 2010

DECISION

I deny the motion of the Centers for Medicare & Medicaid Services (CMS) to dismiss the
hearing request of Petitioner, Andrew J. Elliott, M.D. On the merits, I grant summary
disposition in favor of CMS, deciding that CMS’s contractor, National Government
Services (NGS), and CMS correctly determined that the effective date of Petitioner’s
participation in the Medicare program is February 13, 2009.

I. Background

Petitioner is a physician. He filed a hearing request to challenge the determination that
the effective date of his enrollment in Medicare was February 13, 2009. Petitioner
appears to contend that he should be reimbursed for claims for Medicare covered items or
services dating back to 2006.
CMS filed a pre-hearing exchange consisting of a brief, ten proposed exhibits (CMS Ex.
1—CMS Ex. 10), and a motion to dismiss. Petitioner filed a pre-hearing exchange
consisting of a letter, dated March 16, 2010, signed by Marina J. Zamminer (Petitioner’s
March 16, 2010 Letter), and several attachments. Some of these attachments have exhibit
numbers affixed to them, others do not. I identify Petitioner’s proposed exhibits as
follows:

e Letter from NGS to Petitioner, dated October 21, 2008, plus pages excerpted from
an application for Medicare enrollment — P. Ex. 1.

e Fax from Shelter Rock Orthopedic Group, P.C., dated November 6, 2008 — P. Ex.
2.

e Application for Medicare enrollment — P. Ex. 3.
e Letter from NGS to Petitioner, dated September 18, 2008 — P. Ex. 4.
I receive all of the parties’ proposed exhibits into the record.
IL. Issues, findings of fact and conclusions of law
A. Issues
The issues in this case are whether:
1. Petitioner is entitled to a hearing on the merits; and
2. NGS and CMS correctly determined the effective date of Petitioner’s
participation in Medicare to be February 13, 2009.
B. Findings of fact and conclusions of law
I make the following findings of fact and conclusions of law.
1. Petitioner is entitled to a hearing on the merits.
CMS’s motion to dismiss is identical to motions that it has filed in many of these cases
involving the issue of effective date of a provider’s participation in Medicare. The
gravamen of CMS’s motion is that the regulations that govern a provider’s enrollment in
Medicare at 42 C.F.R. Part 424 do not allow a provider a hearing to challenge his or her
effective date of enrollment. According to CMS, these regulations allow only a challenge

to a denial of enrollment or a revocation of enrollment and not to a determination as to
effective date of enrollment.
I have addressed this issue on numerous occasions and, on each of them, have denied
CMS’s motion to dismiss. The problem with CMS’s argument is that there is a
regulation, 42 C.F.R. § 498.3(b)(15), which plainly gives a provider a right to a hearing
to challenge the effective date of his or her enrollment. The regulation states that initial
determinations that confer hearing rights include:

The effective date of a Medicare provider agreement or supplier approval.

CMS would have me ignore the plain meaning of the regulation. It contends that this
regulation predates the Part 424 regulations and was intended to confer hearing rights
only in situations not covered under Part 424. That argument is unpersuasive. The
regulation is plain and unambiguous.

2. NGS and CMS correctly determined Petitioner’s effective date of
enrollment to be February 13, 2009.

There are no disputed material facts in this case. On June 30, 2007, Petitioner’s Medicare
billing privileges were deactivated, because he had failed to submit any Medicare
reimbursement claims for a period of 12 consecutive months. On August 21, 2008, an
individual named Marina Zamminer filed a Medicare enrollment application with NGS
on behalf of Petitioner. CMS Ex. 2; CMS Ex. 3. NGS concluded that there were
problems with the application. On September 18, 2008, NGS wrote to Petitioner advising
him that it had received the August 21 application but that it was closing the application
and returning it due to NGS’s conclusion that the application was incomplete and lacked
necessary information. CMS Ex. 4.

Specifically, NGS advised Petitioner that the application lacked an authorization
agreement for electronic funds. It told Petitioner that he must file a copy of a voided
check along with his application. And, it told him that the application must be signed
personally by Petitioner and not by his office manager on his behalf. CMS Ex. 4 at 2.

On October 6, 2008, a new enrollment application was filed on Petitioner’s behalf with
NGS. CMS Ex. 2. On October 21, 2008, NGS informed Petitioner that this application
was missing necessary information and that additional information was required. Jd. On
November 13, 2008, Petitioner submitted additional information. However, NGS
concluded that this information was either wrong or incomplete. On November 20, 2008,
NGS rejected the October 6, 2008 application and closed its file. Jd.

A third enrollment application was filed with NGS on Petitioner’s behalf on February 13,
2009. On March 30, 2009, NGS informed Petitioner that this application was approved
with an effective date of February 13, 2009, the filing date of the third application. CMS
Ex. 6.
These undisputed facts plainly establish that NGS correctly established an effective date
of enrollment for Petitioner of February 13, 2009. As a matter of law, NGS could not
permit Petitioner to claim reimbursement for items or services that he provided earlier
than that date.

Regulations provide that the effective date of enrollment of a physician shall be the later
of the following:

The date of filing of a Medicare enrollment application that was
subsequently approved by a Medicare contractor or the date an enrolled
physician or nonphysician practitioner first began furnishing services at a
new practice location.

42 C.F.R § 424.520(d). Additionally, a physician may not claim reimbursement for items
or services that were provided more than 30 days from the effective date of his or her
enrollment. 42 C.F.R. § 424.521(a)(1).

Petitioner filed an application for enrollment on February 13, 2009 that was subsequently
approved by NGS effective that date. By operation of 42 C.F.R. § 424.520(d), February
13, 2009 was the earliest date on which the enrollment application could be approved.
And, by operation of 42 C.F.R. § 424.521(a)(1), claims for items or services provided by
Petitioner could only be reimbursed for those items or services provided by him on
January 13, 2009, or thereafter. NGS thus correctly gave Petitioner an effective date of
enrollment of February 13, 2009.

Petitioner contends that the first two applications that were filed on his behalf were
mishandled. Petitioner’s March 16, 2010 Letter. But, Petitioner has not supplied facts
that show that these applications were, in fact, complete and that NGS should have
accepted them. Petitioner has provided no basis for me to conclude that NGS improperly
rejected and closed the first two enrollment applications that were filed on his behalf.

In a letter to the New York Attorney General, dated June 11, 2009, signed by Ms.
Zamminer and made part of Petitioner’s hearing request, Petitioner contended that his
original application (the August 21, 2008 application) was “complete.” However,
Petitioner did not deny that the original application was not signed by him personally
(Ms. Zamminer did contend that she had supplied NGS with an authorization agreement
for electronic funds and with a voided check).

Nothing that Petitioner asserts undercuts my conclusion that NGS correctly determined
Petitioner’s effective date of enrollment to be February 13, 2009. Petitioner has made no
showing that NGS should have accepted one of the previous applications that were filed
on Petitioner’s behalf. Although he contends that the first application — the August 21
application — was “complete,” Petitioner does not deny that it, in fact, lacked his

signature, a necessary requirement. Consequently, Petitioner has failed to adduce
material facts that would create a legitimate dispute concerning CMS’s determination.
Summary disposition in favor of CMS is therefore appropriate.

/s/
Steven T. Kessel
Administrative Law Judge

